816 F.2d 681
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert D. POWELL, Petitioner-Appellant,v.DAN BOLDEN, Respondent-Appellee.
No. 86-1863.
United States Court of Appeals, Sixth Circuit.
April 6, 1987.

1
W.D.Mich.


2
AFFIRMED.


3
BEFORE JONES and NORRIS, Circuit Judges, and COOK, District Judge.

ORDER

4
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motions for leave to proceed in forma pauperis and for counsel, the petitioner's briefs and the record, this panel agrees unanimously that oral argument is not needed.  Rule 9(b)(3), Rules of the Sixth Circuit.


5
Petitioner initiated a habeas corpus petition in the district court.  After making a de novo review, the district court adopted the magistrate's report and recommendation and dismissed the case.  On appeal he alleges:  1) that his confession was illegally obtained;  2) that the trial judge erred in presiding over both the Walker hearing and the bench trial;  3) that he received ineffective assistance of counsel at the Walker hearing;  4) that he was denied the right to represent himself at trial;  5) that the trial court failed to make findings of fact after conducting the trial;  6) that the trial judge erred in failing to sua sponte disqualify himself from sitting at the bench trial after refusing to accept a guilty plea to second degree murder;  7) that the trial judge erred in failing to inquire whether any threats or promises were made to induce petitioner to waive his jury trial;  and 8) that the trial judge erred in having petitioner waive a jury trial prior to entering a not guilty plea.  Upon review of the record, we conclude that the district court did not err in dismissing the case.


6
It is ORDERED that the motions for counsel and leave to proceed in forma pauperis be denied and the judgment of the district court be affirmed for the reasons stated in the magistrate's report and recommendation.  Rule 9(b)(5), Rules of the Sixth Circuit.


7
---------------



* The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation.